            Case 1:19-cv-00156-NONE-GSA Document 36 Filed 01/19/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   TRACYE BENARD WASHINGTON,                    1:19-cv-00156-NONE-GSA-PC
12                 Plaintiff,                     ORDER EXTENDING APPLICATION
                                                  OF DISCOVERY AND SCHEDULING
13          vs.                                   ORDER TO DEFENDANT HICKS
14   HICKS, et al.,                               (ECF No. 28.)
15                Defendants.
16

17

18           Tracye Benard Washington (“Plaintiff”) is a state prisoner proceeding pro se with this
19   civil rights action pursuant to 42 U.S.C. § 1983. On June 22, 2020, the Court ordered that this
20   case proceed on Plaintiff’s Complaint against defendants Sergeant David Hicks and Correctional
21   Officer Hipolito Rocha for use of excessive force in violation of the Eighth Amendment,
22   dismissing all other claims and defendants based on Plaintiff’s failure to state a claim. (ECF No.
23   19.)
24           On December 7, 2020, defendant Rocha filed an Answer to Plaintiff’s Complaint, and on
25   December 8, 2020, the court issued a Discovery/Scheduling Order. (ECF Nos. 27, 28.)
26   Subsequently, on December 23, 2020, defendant Hicks filed an Answer to the Complaint. (ECF
27   No. 34.) By this order, the court shall extend the application of the court’s December 8, 2020
28   Discovery/Scheduling order to defendant Hicks. The parties are reminded that any requests for

                                                     1
           Case 1:19-cv-00156-NONE-GSA Document 36 Filed 01/19/21 Page 2 of 2



 1   extensions of the deadlines set in the order must be filed prior to the expiration of the deadlines
 2   in question.
 3           Based on the foregoing, IT IS HEREBY ORDERED that:
 4           1.     The court’s Discovery/Scheduling Order issued on December 8, 2020, is
 5                  applicable to defendant Hicks;
 6           2.     The deadline to file exhaustion motions is March 8, 2021;
 7           3.     The deadline to amend pleadings is April 7, 2021;
 8           4.     The deadline for completion of discovery, including the filing of motions to
 9                  compel, is May 8, 2021; and
10           5.     The deadline for the parties to file pretrial dispositive motions is July 8, 2021.
11
     IT IS SO ORDERED.
12

13       Dated:     January 18, 2021                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
